GARDEN, JUDGE:
This claim has been submitted for decision on the pleadings filed which consist of the claimant’s Notice of Claim and the respondent’s Answer and Amended Answer.
It appears from the Amended Answer that the claimant’s services were requested by the respondent, that the services were rendered and the charges in the total amount of $405.00 were reasonable and that there were sufficient funds in the respondent’s appropriation at the close of fiscal year 1973-74 from which the claim could have been paid at the end of such fiscal year.
Based on the foregoing, an award in the amount of $405.00 in favor of the claimant is hereby made.
Award of $405.00.